Per Curiam.

It is said, on behalf of the Commonwealth, that junior is no part of the name.2 This is true, but another objection to the indictment is, that the defendant is called Thomas instead of Thomas Hopkins. In 5 D. & E. 195, a person was sued by the Christian name, James Richard, instead of Richard James, and it was held a misnomer on account of the transposition. The indictment must give the defendant his right Christian name.3

Defendant discharged.


 See Dekentland, v. Somers, 2 Root, 437.


 Where C. J. H. was enrolled in a company of militia by the name of C. H.. it was held, that he was not duly enrolled. Commonwealth v. Hall, 3 Pick. *396862 In Keene v. Meade, 3 Peters’s S. C. R. 7, Thompson J. said, that “it may well be questioned whether the middle letter of a name forms any part of the Christian name of a party.” See Wood v. Fletcher, 3 N. Hamp. R. 61; .Arbouin v. Willoughby, 1 Marsh. 447 ; Hutchins v. Gilbie, 2 Chitty’s R. 335